Name: 2009/75/EC: Council Decision of 18Ã December 2008 appointing four members of the Management Board of the European Medicines Agency (EMEA)
 Type: Decision
 Subject Matter: health;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2009-01-29

 29.1.2009 EN Official Journal of the European Union L 25/16 COUNCIL DECISION of 18 December 2008 appointing four members of the Management Board of the European Medicines Agency (EMEA) (2009/75/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (1), and in particular Article 65(1) and Article 65(4) thereof, Having regard to the list of candidates drawn up by the Commission on 16 September 2008, Having regard to the opinion of the European Parliament, HAS DECIDED AS FOLLOWS: Article 1 Ms Mary G. BAKER, born in London (United Kingdom) on 27 October 1936, Mr Mike O'DONOVAN, born in London (United Kingdom) on 26 September 1946, Ms Lisette TIDDENS-ENGWIRDA, born in Amsterdam (Netherlands) on 25 June 1950 and Mr Henk VAARKAMP, born in Terschuur (Netherlands) on 22 June 1950, are hereby appointed members of the Management Board of the European Medicines Agency (EMEA) for a period of three years. Article 2 The date on which the three-year period referred to in Article 1 will commence shall be determined by the Management Board of the European Medicines Agency (EMEA). Done at Brussels, 18 December 2008. For the Council The President M. BARNIER (1) OJ L 136, 30.4.2004, p. 1.